Title: To George Washington from William Duer, 16 February 1778
From: Duer, William
To: Washington, George



sir,
Reading [Pa.] Feby 16th 177[8]

I esteem it my Duty to inform you that a certain Mr John Biddle has lately gone into the Enemy, who has an Exact Draft of your Camp; before he went in he told a Person confidentially that he could put the Enemy in a Way of investing it in such a Manner as to cut off your Communication with the Country, and thereby prevent the Supply of Provisions &ca—How far this can be Effected your Excellency best knows; but what has occasion’d ⟨mutilated⟩ make a Strong Impression on my Mind is a Declaration of Major Genl Sinclair to a Freind (who some Time ago communicated it to me) that in his Opinion such an Event might happen unless two Bridges were thrown a cross the Schuylkill in order to facilitate the Retreat of the Army, if the Enemy were to make this Attempt.
As I am a Stranger to the Geography of the Country, it would ⟨mutilated⟩ impertinent in me to add any Reflections of my own: I ha⟨ve⟩ therefore contented myself with communicating this Matter and doubt not your Excellency will pay that Attention to it which you shall think it deserves. I am with great Respect, Your Excellency’s most Obedt Hble servt

Wm Duer.


P.S.: This Mr Biddle has been for a considerable Time Employd as a Depy Surveyor in the Proprietor’s Service, and is an Excellent Draftsman.

